Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the word “terephthalate” has been misspelled as “terphtalate” at page 2, line 15 and in the abstract.  
Appropriate correction is required.

Claim Objections
Claims 13-15 are objected to because of the following informalities:  the word “terephthalate” has been misspelled as “terephtalate” in each of claims 13-15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-26 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa (JP 2005042104 A) in view of Elion (US 5205863) and Thies (US 8845220).
Regarding claims 13-15, Kumazawa teaches a polymeric wood alternative composition including, by weight relative to the total weight of the composition: from 50% to 95%, or 60 to 95%, or 80 to 90% of a mixture of polylactic acid (PLA) and polybutylene adipate terephthalate (PBAT) in a weight ratio of polylactic acid/polybutylene adipate terephthalate ranging from 60/40 to 90/10, or 65/35 to 85/15; and from 5 to 40%, or 7 to 30%, or 10 to 20% of mineral fillers.
Kumazawa teaches a composition with components A-H in the proportions shown in the table below:
Component 
Description
Minimum parts by weight per 100 parts of A
Maximum parts by weight per 100 parts of A
A
Plant derived resin, preferably PLA (pgs. 4-5)
100
100
B
Organic filler (pgs. 3, 5-7)
1
350
C
Insecticide and/or Antiseptic (pgs. 7-8)
0.01
15
D
Carboxyl group-reactive endblocker (pgs. 8-12)
0.01
10
E
Crystallization accelerator
0.01
30
F
Aliphatic polyester resin, in particular PBAT (pgs. 16 and 25)
1
200
G
Impact resistance improving agent (pgs. 16-18)
1
100
H
Inorganic filler, in particular calcium carbonate (pg. 18)
1
100


Kumazawa teaches that component A is preferably polylactic acid, that component F may be polybutylene adipate terephthalate, and that H may be a mineral filler. As shown above, Kumazawa teaches a ratio of PLA/PBAT in the range of about 33/67 to about 99/2 which encompasses the claimed ranges. Furthermore, one of ordinary skill would be able to arrive at the claimed percentages of PLA/PBAT and filler by routine optimization using the disclosure of Kumazawa as a starting point.
Kumazawa does not teach that the composition forms a lead casing for a pencil or that the mineral fillers are selected from the group consisting of shellfish.
Thies teaches using a polymeric wood alternative as a lead casing for a pencil (col. 3, ll. 60-67).
Elion teaches the use of shellfish as a mineral filler (col. 10, ll. 40-42).
Elion discloses that the amount of mineral filler needs to be optimized to increase tensile strength without adversely affecting flow properties (col. 11, ll. 4-10).  As seen in Elion, the percentage of mineral filler is disclosed to be a result effective variable in that provides strength to the composition, but too much has adverse effects.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the composition of Kumazawa by making the amount of mineral filler in the composition be between 5 to 40%, or 7 to 30%, or 10 to 20%, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made a lead casing for a pencil with the composition of Kumazawa wherein doing so would merely be a matter of using a known wood-replacement material for a known intended use (Thies, col. 4, ll. 62-65).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the mineral filler of Kumazawa of shellfish shells as taught by Elion, wherein doing so would merely be a matter of selecting a known source of calcium carbonate (Elion, col. 10, ll. 40-42).
Regarding claim 16, the combination of Kumazawa, Elion and Thies teaches a lead casing for the pencil according to claim 13, wherein the weight ratio polylactic acid/polybutylene adipate terephthalate is ranging from 65/45 to 80/20.
Regarding claim 17, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, wherein the mineral fillers are oyster shells (Elion, col. 10, ll. 40-42).
Regarding claim 18, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, wherein the oyster shells are milled oyster shells (Elion, col. 10, ll. 40-42).
Regarding claim 19, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, wherein it further comprises an additional filler (Kumazawa, organic filler, pgs. 3 and 5-7).
Regarding claim 20, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 19, wherein the additional filler is selected from the group consisting of vegetable fillers (Kumazawa, wood fiber, pg. 5).
Regarding claim 21, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 19, wherein the additional filler is wood fibers (Kumazawa, pg. 5).
Regarding claim 22, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, wherein one of ordinary skill of the art would be capable of arriving at a total content of filler that ranges from 5 to 50%, by weight with respect to the total weight of the lead casing via routine optimization as stated in the rejection of claims 13-15 above.
Regarding claim 23, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, wherein one of ordinary skill of the art would be capable of arriving at a total content of filler ranges from 8 to 30%, by weight with respect to total weight of the lead casing for the pencil via routine optimization as stated in the rejection of claims 13-15 above.
Regarding claim 24, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, wherein one of ordinary skill of the art would be capable of arriving at a content of mineral filler ranges from 5 to 40% by weight, relative to the total weight of the lead casing via routine optimization as stated in the rejection of claims 13-15 above.
Regarding claim 25, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, further comprising at least one additive selected from the group consisting of dyes, pigments, blowing agent, agents for use, lubricants, slip agents, performance modifiers of polylactic acid, and their mixtures (Kumazawa, pg. 19).
Regarding claim 26, the combination of Kumazawa, Elion, and Thies teaches the lead casing for the pencil according to claim 13, but does not teach that the additive represents from 0.1 to 10% by weight relative to the total weight of the lead casing for the pencil.
As noted on pg. 19 of Kumazawa, additives such as dyes, pigments, lubricants, and release agents are conventional and may be used as long as the composition is not impaired by their inclusion. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the composition of Kumazawa by making the amount of additive in the composition be between 0.1 to 10%, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, the combination of Kumazawa, Elion and Thies teaches a pencil (Thies, 1) comprising a lead casing for the pencil according to of claim 13 surrounding a lead (Thies, 11).
Regarding claim 30, the combination of Kumazawa, Elion and Thies teaches the pencil according to claim 29, wherein the lead includes at least graphite and/or pigments (Thies, col. 3, ll. 38-44).
Regarding claim 31, the combination of Kumazawa, Elion and Thies teaches the pencil according to claim 29, being a graphite pencil and/or a colored pencil (Thies, col. 4, ll. 44-45).
Regarding claim 32, the combination of Kumazawa, Elion and Thies teaches a method for manufacturing a pencil according to claim 29, wherein the constituents of the lead casing for the pencil are coextruded around the constituents of the lead (Thies, col. 4, ll. 42-43).
Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa, Elion and Thies as applied to claim 13 above, and further in view of Li (US 2009/0274920).
Regarding claim 27 and 28, the combination of Kumazawa, Elion and Thies teaches the lead casing for the pencil according to claim 13, but does not teach that it further comprises an adhesion promoter, wherein the adhesion promoter is a polylactic acid grafted with maleic anhydride (PLA-MA).
Li teaches the use of polylactic acid grafted with maleic anhydride (see Table 1) as an adhesion promoter.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the composition of Kumazawa with polylactic acid grafted with maleic anhydride as an adhesion promoter for the purpose of ensuring proper adhesion (Li, Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754